Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21, 24 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24 and 27, respectively, of U.S. Patent No. 11,055,985 in view of Morisey (US PgPub 2011/0265123). 
Regarding claim 21 of the instant application, patent claim 21 discloses all of the claimed limitations of claim 21 of the instant application expect for “determining not to execute particular commands”.  In the same field of endeavor, Morisey discloses a method and system for presenting customized content on a television where the television selectively ignores select commands from a remote controller based on relevance to the television (Paragraphs 0065 and 0067).  Therefore, it is well established in the art for a television or receiving device to selectively ignore received commands.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the selective ignoring of received commands in a television receiving device of Morisey to the system in claim 21 of the patent claim, motivation being to ignore commands that are not currently relevant to the receiving device, as suggested by Morisey, which conserves system resources. 
Regarding claim 24 of the instant application, patent claim 24 discloses all of the claimed limitations of claim 24 of the instant application expect for “determining not to execute a command”.  In the same field of endeavor, Morisey discloses a method and system for presenting customized content on a television where the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the selective ignoring of received commands in a television receiving device of Morisey to the process in claim 24 of the patent claim, motivation being to ignore commands that are not currently relevant to the receiving device, as suggested by Morisey, which conserves system resources. 
Regarding claim 27 of the instant application, claim 27 of the patent discloses all of the claimed limitations. 

Allowable Subject Matter
Claims 1-3, 10 and 12-17 are allowed.
Regarding claim 1, the prior art fails to disclose or fairly suggest a method for providing remote-control special modes, the method comprising: receiving, by a receiving device, a command from a remote-control device of the receiving device to control a function of the receiving device; in response to receiving the command from the remote-control device, determining, by the receiving device, that the remote-control device is currently assigned to a special limited use mode; in response to the determining, by the receiving device, that the remote-control device is currently assigned to the special limited use mode: the receiving device determining whether the received command is in a list of commands that are limited according to the special limited use mode; and if the receiving device determines the received command is in a list of commands that are limited according to the special limited use mode, the receiving device determining not to execute the received command.
Dependent claims 2-3, 10 and 12-17 are allowed with their base claims.
22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687